UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6244



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AUGUSTINE PEREZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. James C. Turk, Senior District
Judge. (CR-90-112-L)


Submitted:   May 29, 2003                     Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Augustine Perez, Appellant Pro Se. John Leslie Brownlee, United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Augustine Perez appeals the district court’s order dismissing

his pleadings which attempted to challenge his convictions through

a petition for writ of audita querela and under former Fed. R.

Crim. P 35(a).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See United States v. Perez, No. CR-90-112-L (W.D.

Va. May 16, 2001; Dec. 23, 2002).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2